Citation Nr: 1619415	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-20 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1966 to July 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in St. Louis, Missouri.

The Board acknowledges that the RO obtained additional VA clinical records after the most recent adjudication of this claim and did not issue a Supplemental Statement of the Case.  The Board has reviewed these records and finds that, while they mention complaints of back pain, the presence of back pain has been acknowledged throughout the period on appeal and these records do not provide evidence that would impact the disability rating.  Accordingly, the RO's failure to issue a Supplemental Statement of the Case in accordance with 38 C.F.R. § 19.31 is without prejudice to the Veteran's claim.  

The Board has considered whether this appeal involves the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it does not.  The Veteran has not asserted that his service-connected back disability renders him unemployable.  Indeed, he has not asserted that he is unemployed. 


FINDINGS OF FACT

1.  Prior to May 1, 2012, the Veteran's low back disability was manifested by painful motion with forward flexion in excess of 30 degrees.  

2.  Since May 1, 2012, the Veteran's low back disability has been manifested by painful motion with forward flexion limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  Prior to May 1, 2012, the criteria for a disability rating higher than 20 percent for the low back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Since May 1, 2012, the criteria for a disability rating of 40 percent for the low back disability are met; the criteria for rating higher than 40 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a February 1991 rating decision, the RO granted service connection for a low back disability (old contusion) and assigned an initial rating of 10 percent, under pre-amended Diagnostic Code 5292, effective August 1, 1990.  The current appeal arises from a claim for an increased rating received at the RO on November 21, 2008.  In a March 2009 rating decision, the RO denied a rating in excess of 10 percent.  However, during the course of the appeal of that decision, the RO granted a rating of 20 percent under amended Diagnostic Code 5237-5242, effective November 21, 2008 (see April 2014 rating decision).  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The report of a VA examination in January 2009 reveals forward flexion was measured to 70 degrees, extension was measured to 15 degrees, lateral flexion was measured to 15 degrees, bilaterally, rotation was measured to 20 degrees, bilaterally.  There was no pain associated with range of motion, and no loss of motion after three repetitions.  The Veteran maintained a normal gait and posture.  He was able to dress and undress without difficulty getting onto the examination table without difficulty.  There was no motor weakness or atrophy, and no radicular or neurological deficit.  The Veteran denied bowel bladder or constitutional symptoms or radicular symptoms.  Sitting and supine testing for disc impingement (straight-leg-raise) was negative.  There were no sensory, motor, or reflex, deficits.  An MRI revealed multi-level degenerative disc disease without neural or central canal stenosis or impingement.  The Veteran had limitation of frequent bending, stooping, and lifting heavy weight.  However there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance, or incoordination, after repetitive motion or with symptom flares.  There was no evidence of any adverse impact on activities of daily living, personal grooming, hygiene, transportation, or the Veteran's occupation.

The report of a VA examination in May 2012 reveals forward flexion measured to 40 degrees, with onset of pain at 40 degrees.  Extension was measured to 20 degrees, with onset of pain at 20 degrees.  Lateral flexion was measured to 15 degrees, bilaterally, with onset of pain at 15 degrees, bilaterally.  Rotation was measured to 10 degrees, bilaterally, with onset of pain at 10 degrees, bilaterally.  The Veteran could perform three repetitions of range of motion after which range of motion remained the same.  Functional loss consisted of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no guarding or muscle spasm.  Pain was constant and not relieved with medication.  During flares, he can hardly bend over.  The Veteran was said to occasionally walk with a cane.  The Veteran had a modified work schedule due to his back pain and had limitation on lifting and bending, as lifting over five pounds or bending at the waist caused pain in the low back.  The Veteran was working in an administrative capacity that required lifting of objects and bending to pick up objects.  

Neurological findings revealed that strength in the hips, knees, and ankles was normal.  There was no muscle atrophy.  Reflexes were normal in the knees and ankles.  Sensation was normal in the thighs, knees, lower legs, ankles, feet, and toes.  Straight-leg-raise testing was negative bilaterally.  There was no radicular pain and no other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities or findings.  The examiner found that the Veteran does not have intervertebral disc syndrome.  

On the June 2014 VA Form 9, the Veteran argued that he has experienced unbearable pain, to include flare-ups, to the point that he could not bend over.  He argued that his range of motion decreases, at times, even after one repetition.  He stated that, since the May 2012 VA examination, his pain, range of motion, and flexibility, have all worsened.  He stated "I understand that age comes into play, but feel that my injury is the main cause for my situation.  My disagreement is that my pain, flexibility, and range of motion, should be considered on a different level."  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

When viewed in the context of the demonstrated forward flexion of 40 degrees on the most recent examination, which is only 10 degrees from the 30 degrees of limitation of motion for the assignment of the next higher 40 percent rating, and in light of the Veteran's credible description of a worsening in his symptoms, specifically range of motion since the May 2012 VA examination, and his description of being unable to bend over during flares, the Board finds that an approximate balance of the evidence has been attained regarding whether a disability rating of 40 percent is warranted for that period.  In assigning this next higher rating, the Board has afforded all reasonable doubt in his favor in conjunction with the application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

However, the evidence does not suggest, and the Veteran has not asserted, that he has unfavorable ankylosis of the entire thoracolumbar spine, as defined above, or that he has unfavorable ankylosis of the entire spine.  Therefore, a rating in excess of 40 percent is not warranted.  

The Board also finds that, consistent with the Veteran's assertions, prior to May 1, 2012, his symptoms were of lesser severity than currently.  On both VA examinations, the Veteran's forward flexion clearly exceeded 30 degrees and there are no findings consistent with any degree of ankylosis. 

The Board understands that the Veteran's back has been painful, and that this pain has been constant at times.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  The issue is not whether pain limits flexion, but whether that additional limitation would decrease the flexion to less than 30 degrees.  Here, during the period prior to May 1, 2012, the evidence demonstrates that the Veteran's forward flexion was not limited to that degree by pain, weakness, fatigue, or incoordination, after repetition, or during flares.  

The Board has considered the applicability of the formula for rating intervertebral disc syndrome based on incapacitating episodes.  While the Board acknowledges that there is evidence of pain that radiates into the left lower extremity (see April 21, 2008, Orthopedic Progress Note (VBMS record 11/21/2008)), there is a specific finding in May 2012 that the Veteran does not have intervertebral disc syndrome.  And, while a May 2008 MRI reveals degenerative disc disease, there was no evidence of central canal or neuroforaminal stenosis (VBMS record 11/21/2008).  Moreover, service connection is only in effect for a contusion, which does not imply disc pathology.  Accordingly, that formula is not for application.  

The Board has also considered whether there are any associated objective neurological abnormalities.  However, as discussed above, the evidence on that point has been consistently negative.  

In sum, since May 1, 2012, the Veteran's service-connected back disability has been manifested by symptomatology which approximates forward flexion to 30 degrees or less, but which does not approximate unfavorable ankylosis.  However, prior to May 1, 2012, the disability was manifested by forward flexion in excess of 30 degrees.  Accordingly, a 40 percent rating is warranted since May 1, 2012, but a rating in excess of 20 percent is not warranted prior to May 1, 2012.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 




The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impair his ability to sit, stand, lift, and walk for long periods.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limited motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all service connected disabilities have rendered the rating schedule for the spine inadequate.  






Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in December 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained two thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While the Veteran has not asserted that the May 2012 VA examination was inadequate, he has asserted that his range of motion has decreased since that examination (VA Form 9 dated June 25, 2014).  The Board has granted an increased rating based on his assertion and his description of the severity of his symptoms.  The Veteran has not described such symptoms as would approximate any higher rating for his low back.  Accordingly, the Board finds that a new examination is not necessary to resolve the appeal.  




ORDER

Prior to May 1, 2012, a disability rating in excess of 20 percent for the service-connected low back disability is denied.  

Since May 1, 2012, a disability rating of 40 percent, but not higher, for the service-connected low back disability is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


